The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,796,334. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the reference claims. Specifically, instant claims 1, 16, and 19 are fully encompassed by reference claims 1-2, 15, and 18. Additionally, instant claims 2-15, 17-18, and 20-26 are fully encompassed by reference claims 3-14, 16-17, and 19-20.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,220,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the reference claims which require all the structural limitations of the instant claims. Specifically, the instant claims 1, 16, and 19 are each fully encompassed by reference claims 1, 16, and 19; and instant claims 2-15, 17-18, and 20-26 are fully encompassed by reference claims 2-15, 17-18, and 20.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,875,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the reference claims which require all the structural limitations of the instant claims. Specifically, the structure of instant claims 1, 16, and 19 are fully encompassed by reference claims 1, 18, and 24. Additionally, the structure of instant claims 1-15, 17-18, and 20-26 are fully encompassed by reference claims 2-17, 19-23, and 25-30, which recite the required structure.
Moreover, although the instant claims recite an exterior rearview mirror assembly and the reference claims recite a method for extending and retracting a mirror head, the instant claims and reference claims require the same structural components and the method steps amount to providing the assembly and operating it in normal and usual operation, detailed in the reference claims. “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Thus, the instant claims are not patentably distinct from the reference claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al. (U.S. Patent No. 7,070,287; hereinafter – “Foote”).
Regarding claim 1, Foote teaches a vehicular exterior rearview mirror assembly, the vehicular exterior rearview mirror assembly comprising:
a mirror head (12, 1342, 1442, 1542) having a mirror casing (16, 1116, 1334, 1434, 1534) and a mirror reflective element;
a mounting arm (1338, 1438, 1538) configured for attachment at a side of a vehicle (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the mirror head is adjustably mounted at the mounting arm via a link (1452, 1454, 1470, 1480, 1468, 1478, etc.) that pivotally attaches at one end to the mirror head and pivotally attaches at another end to the mounting arm;
wherein, with the mounting arm attached at the side of the vehicle, the mirror head is adjustable relative to the mounting arm between a retracted position and an extended position, and wherein the mirror head is closer to the side of the vehicle at which the mounting arm is attached when in the retracted position as compared to the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32);
an adjustment mechanism (1336, 1436, 1536) operable to adjust the mirror head relative to the mounting arm between the retracted position and the extended position (See e.g. Figs. 123-125; C. 53, L. 63 – C. 54, L. 11);
wherein the adjustment mechanism comprises an electrically operated motor that operates to pivotally adjust the link (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the adjustment mechanism, when the electrically operated motor is operated to pivotally adjust the link, swings the mirror head along an arcuate path between the retracted position and the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32: “The retractable and extendable movement of the mirror 1334 relative to the base 1332 is accomplished by an adjuster 1336 whose function is to reorient the mirror 1334 with respect to the base 1332…the adjuster 1336 comprises a first arcuate arm 1338 mounted to the base 1332 and a second arcuate arm 1340 mounted to the mirror 1334”); and
wherein, when the electrically operated motor is operated to pivotally adjust the link to adjust the mirror head relative to the mounting arm attached at the side of the vehicle, an angle of the mirror head relative to the side of the vehicle at which the vehicular exterior rearview mirror assembly is attached is also adjusted (See e.g. Figs. 114-127; C. 52, L. 15-32).
Regarding claim 16, Foote teaches a vehicular exterior rearview mirror assembly, the vehicular exterior rearview mirror assembly comprising:
a mirror head (12, 1342, 1442, 1542) having a mirror casing (16, 1116, 1334, 1434, 1534) and a mirror reflective element;
a mounting arm (1338, 1438, 1538) configured for attachment at a side of a vehicle (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the mirror head is adjustably mounted at the mounting arm via a link (1452, 1454, 1470, 1480, 1468, 1478, etc.) that pivotally attaches at one end to the mirror head and pivotally attaches at another end to the mounting arm;
wherein, with the mounting arm attached at the side of the vehicle, the mirror head is adjustable relative to the mounting arm between a retracted position and an extended position, and wherein the mirror head is closer to the side of the vehicle at which the mounting arm is attached when in the retracted position as compared to the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32);
an adjustment mechanism (1336, 1436, 1536) operable to adjust the mirror head relative to the mounting arm between the retracted position and the extended position (See e.g. Figs. 123-125; C. 53, L. 63 – C. 54, L. 11);
wherein the adjustment mechanism is operable to adjust the mirror head relative to the mounting arm in response to a user input disposed in the vehicle, and wherein the user input is actuatable by a driver of the vehicle at which the vehicular exterior rearview mirror assembly is attached (See e.g. Figs. 123 and 125; C. 53, L. 63 – C. 54, L. 36: “In use, when the mirror assembly 1430 is in the retracted position as shown in FIGS. 122 123, the driver 1318 actuates the motor 1460 through a switch (not shown) to signal the extension of the mirror assembly 1430 to begin moving to the extended position”);
wherein the adjustment mechanism comprises an electrically operated motor that operates to pivotally adjust the link (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the adjustment mechanism, when the electrically operated motor is operated to pivotally adjust the link, swings the mirror head along an arcuate path between the retracted position and the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32: “The retractable and extendable movement of the mirror 1334 relative to the base 1332 is accomplished by an adjuster 1336 whose function is to reorient the mirror 1334 with respect to the base 1332…the adjuster 1336 comprises a first arcuate arm 1338 mounted to the base 1332 and a second arcuate arm 1340 mounted to the mirror 1334”); and
wherein, when the electrically operated motor is operated to pivotally adjust the link to adjust the mirror head relative to the mounting arm attached at the side of the vehicle, an angle of the mirror head relative to the side of the vehicle at which the vehicular exterior rearview mirror assembly is attached is also adjusted (See e.g. Figs. 114-127; C. 52, L. 15-32); and
and wherein the mirror reflective element is oriented to provide the driver of the vehicle a field of view rearward and sideward of the vehicle with the mounting arm attached at the side of the vehicle both (a) when the mirror head is in the retracted position and (b) when the mirror head is in the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32).
Regarding claim 2, Foote teaches the vehicular exterior rearview mirror assembly of claim 1, as above.
Foote further teaches the mirror reflective element is oriented to provide a driver of the vehicle a field of view rearward and sideward of the vehicle with the mounting arm attached at the side of the vehicle both (a) when the mirror head is in the retracted position and (b) when the mirror head is in the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32).
Regarding claims 3 and 17, Foote teaches the vehicular exterior rearview mirror assembly of claims 1 and 16, respectively, as above.
Foote further teaches that the electrically operated motor is disposed at the mounting arm (See e.g. Figs. 114-127; C. 52, L. 15-32).
Regarding claims 10 and 18, Foote teaches the vehicular exterior rearview mirror assembly of claims 1 and 16, respectively, as above.
Foote further teaches that the mirror head comprises a rear surface, the rear surface comprising a surface of the mirror casing that circumscribes an opening of the mirror casing at which the mirror reflective element is disposed (See e.g. Figs. 1-4 and 114-127; C. 18, L. 47-60; C. 52, L. 1-14; etc.), and wherein, with the mounting arm attached at the side of the vehicle, the rear surface of the mirror head is angled more towards the side of the vehicle rearward of where the mounting arm is attached when the mirror head is in the extended position than when the mirror head is in the retracted position (See e.g. Figs. 114-115 and 123-125; C. 52, L. 15-32).
Regarding claim 11, Foote teaches the vehicular exterior rearview mirror assembly of claim 1, as above.
Foote further teaches that the adjustment mechanism is operable to adjust the mirror head relative to the mounting arm in response to a user input disposed in the vehicle, and wherein the user input is actuatable by a driver of the vehicle at which the vehicular exterior rearview mirror assembly is attached (See e.g. Figs. 123 and 125; C. 53, L. 63 – C. 54, L. 36: “In use, when the mirror assembly 1430 is in the retracted position as shown in FIGS. 122 123, the driver 1318 actuates the motor 1460 through a switch (not shown) to signal the extension of the mirror assembly 1430 to begin moving to the extended position”).
Regarding claim 12, Foote teaches the vehicular exterior rearview mirror assembly of claim 1, as above.
Foote further teaches that when the mirror head is manually moved to the retracted position, the link engages a first detent to retain the mirror head at the retracted position, and wherein, when the mirror head is manually moved to the extended position, the link engages a second detent to retain the mirror head at the extended position (C. 7, L. 53-61).
Regarding claim 13, Foote teaches the vehicular exterior rearview mirror assembly of claim 1, as above.
Foote further teaches that the mounting arm comprises at least one first engaging element (974, 976) and at least one second engaging element (974, 976), and wherein said mirror head comprises at least one third engaging element (952, 1001), and wherein, when the mirror head is in the retracted position, the at least one third engaging element engages the at least one first engaging element to align and retain the mirror head at the retracted position, and wherein, when the mirror head is in the extended position, the at least one third engaging element engages the at least one second engaging element to align and retain the mirror head at the extended position (See e.g. Figs. 91-97; C. 41, L. 23 – C. 42, L. 23).
Regarding claim 14, Foote teaches the vehicular exterior rearview mirror assembly of claim 13, as above.
Foote further teaches that the at least one first engaging element comprises three first engaging elements (974, 976) and wherein the at least one second engaging element comprises three second engaging elements (974, 976) and wherein the at least one third engaging element (952, 1001) comprises three third engaging elements (See e.g. Figs. 91-97; C. 41, L. 23 – C. 42, L. 23).
Regarding claim 15, Foote teaches the vehicular exterior rearview mirror assembly of claim 14, as above.
Foote further teaches that the three first engaging elements (974, 976) are non-linearly arranged at the mounting arm (See e.g. Figs. 91-97; C. 41, L. 23 – C. 42, L. 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Kimura et al. (U.S. Patent No. 5,383,057; hereinafter – “Kimura”).
Regarding claim 4, Foote teaches the vehicular exterior rearview mirror assembly of claim 1, as above.
Foote further teaches that the adjustment mechanism comprises a second link (1452, 1454, 1470, 1480, 1468, 1478, etc.) that pivotally attaches at one end to the mirror head and pivotally attaches at another end to the mounting arm (See e.g. Figs. 123-125; C. 53, L. 63 – C. 54, L. 11), and wherein the link and the second link swing the mirror head through the arcuate path between the retracted position and the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32).
Foote fails to explicitly disclose that the first and second links pivot at their respective base ends relative to the mounting base and at their respective head ends relative to the mirror head.
However, Kimura teaches a rearview mirror assembly for motor vehicles comprising a mirror head (44, 46) having a mirror casing (44) and a mirror reflective element (46); a mounting arm (6) (See e.g. Figs. 2-3; C. 3, L. 19-26); wherein said mirror head is connected to said mounting arm via pivotable first (28) and second links (32) and as the mirror head moves relative to the mounting base toward the extended position, the first and second links pivot at their respective base ends relative to the mounting base and at their respective head ends relative to the mirror head (See e.g. Figs. 2-3; C. 4, L. 19-31).
Kimura teaches these pivotable first and second links “for vertically and laterally adjusting the angle of the mirror with respect to the mirror housing” in order “to provide an automotive rearview mirror assembly which is relatively small in size and can be operated on with relatively small forces” (C. 2, L. 23-43).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the rearview mirror assembly of Foote with the pivotable first and second links of Kimura “for vertically and laterally adjusting the angle of the mirror with respect to the mirror housing” in order “to provide an automotive rearview mirror assembly which is relatively small in size and can be operated on with relatively small forces,” as in Kimura (C. 2, L. 23-43).
Regarding claim 5, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 4, as above.
Foote further teaches that the operation of the electrically operated motor pivots the link relative to the mounting arm, whereby the mirror head moves via pivotal movement of the link and the second link (See e.g. Figs. 114-127; C. 52, L. 15-32: “The retractable and extendable movement of the mirror 1334 relative to the base 1332 is accomplished by an adjuster 1336 whose function is to reorient the mirror 1334 with respect to the base 1332…the adjuster 1336 comprises a first arcuate arm 1338 mounted to the base 1332 and a second arcuate arm 1340 mounted to the mirror 1334”; C. 53, L. 63 – C. 54, L. 11).
Additionally, Kimura further teaches that operation of the electrically operated motor pivots the link relative to the mounting arm, whereby the mirror head moves via pivotal movement of the link and the second link (See e.g. Figs. 2-3; C. 4, L. 19-31).
Regarding claim 6, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 4, as above.
Foote further teaches that the first link (1440, 1540) is not parallel to the second link (1438, 1472, 1538) (See e.g. Figs. 123, 125, 126, and 127; C. 53, L. 63 – C. 54, L. 11: “The connector arm has first and second ends 1474, 1476 provided with oppositely- and laterally -extending sockets 1478, 1480, respectively”).
Regarding claim 7, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 4, as above.
Foote further teaches that the first link (1440, 1540) comprises an inboard link (1448, 1548) pivotally attached at an inboard portion of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 45-59: “The second arm 1340 preferably has a mounting flange 1348 which supports a mounting plate 1350”; C. 53, L. 63 – C. 54, L. 11) and wherein the second link (1438, 1472, 1538) comprises an outboard link pivotally attached at an outboard portion of the mirror head and at an outboard portion of the mounting arm distal from where the mounting arm is attached at the side of the vehicle (See e.g. Figs. 123, 125, 126, and 127) and wherein the inboard link is closer to the side of the vehicle at which the mounting arm is attached than the outboard link, and wherein the inboard portion of the mirror head is closer to the side of the vehicle at which the mounting arm is attached than the outboard portion of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 45-59: “The second arm 1340 preferably has a mounting flange 1348 which supports a mounting plate 1350”; C. 53, L. 63 – C. 54, L. 11).
Regarding claim 8, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 7, as above.
Foote further teaches that the inboard portion and the outboard portion of the mirror head comprise inboard and outboard portions of a mounting bracket of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 45-59: “The second arm 1340 preferably has a mounting flange 1348 which supports a mounting plate 1350”; C. 53, L. 63 – C. 54, L. 11).
Regarding claim 9, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 8, as above.
Foote further teaches that the link (1440, 1540) comprises a bent link having an inner portion and an outer straight portion, and wherein, when the mirror head is in the retracted position, the outer straight portion of the bent link is parallel to the mounting bracket of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 15-32: “The retractable and extendable movement of the mirror 1334 relative to the base 1332 is accomplished by an adjuster 1336 whose function is to reorient the mirror 1334 with respect to the base 1332...the adjuster 1336 comprises a first arcuate arm 1338 mounted to the base 1332 and a second arcuate arm 1340 mounted to the mirror 1334’).
Regarding claim 19, Foote teaches a vehicular exterior rearview mirror assembly, the vehicular exterior rearview mirror assembly comprising:
a mirror head (12, 1342, 1442, 1542) having a mirror casing (16, 1116, 1334, 1434, 1534) and a mirror reflective element;
a mounting arm (1338, 1438, 1538) configured for attachment at a side of a vehicle (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the mirror head is adjustably mounted at the mounting arm via a first link (1452, 1454, 1470, 1480, 1468, 1478, etc.) that pivotally attaches at one end to the mirror head and pivotally attaches at another end to the mounting arm;
wherein the mirror head is adjustably mounted at the mounting arm a second link (1452, 1454, 1470, 1480, 1468, 1478, etc.) that pivotally attaches at one end to the mirror head and pivotally attaches at another end to the mounting arm;
wherein, with the mounting arm attached at the side of the vehicle, the mirror head is adjustable relative to the mounting arm between a retracted position and an extended position, and wherein the mirror head is closer to the side of the vehicle at which the mounting arm is attached when in the retracted position as compared to the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32);
an adjustment mechanism (1336, 1436, 1536) operable to adjust the mirror head relative to the mounting arm between the retracted position and the extended position (See e.g. Figs. 123-125; C. 53, L. 63 – C. 54, L. 11);
wherein the adjustment mechanism comprises an electrically operated motor that operates to pivotally adjust the link (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the electrically operated motor is disposed at the mounting arm (See e.g. Figs. 114-127; C. 52, L. 15-32);
wherein the adjustment mechanism, when the electrically operated motor is operated to pivotally adjust the first link, swings the mirror head along an arcuate path between the retracted position and the extended position via pivotal movement of the first link and the second link (See e.g. Figs. 114-127; C. 52, L. 15-32: “The retractable and extendable movement of the mirror 1334 relative to the base 1332 is accomplished by an adjuster 1336 whose function is to reorient the mirror 1334 with respect to the base 1332…the adjuster 1336 comprises a first arcuate arm 1338 mounted to the base 1332 and a second arcuate arm 1340 mounted to the mirror 1334”); and
wherein, when the electrically operated motor is operated to pivotally adjust the link to adjust the mirror head relative to the mounting arm attached at the side of the vehicle, an angle of the mirror head relative to the side of the vehicle at which the vehicular exterior rearview mirror assembly is attached is also adjusted (See e.g. Figs. 114-127; C. 52, L. 15-32).
Foote fails to explicitly disclose that the first and second links pivot at their respective base ends relative to the mounting base and at their respective head ends relative to the mirror head.
However, Kimura teaches a rearview mirror assembly for motor vehicles comprising a mirror head (44, 46) having a mirror casing (44) and a mirror reflective element (46); a mounting arm (6) (See e.g. Figs. 2-3; C. 3, L. 19-26); wherein said mirror head is connected to said mounting arm via pivotable first (28) and second links (32) and as the mirror head moves relative to the mounting base toward the extended position, the first and second links pivot at their respective base ends relative to the mounting base and at their respective head ends relative to the mirror head (See e.g. Figs. 2-3; C. 4, L. 19-31).
Kimura teaches these pivotable first and second links “for vertically and laterally adjusting the angle of the mirror with respect to the mirror housing” in order “to provide an automotive rearview mirror assembly which is relatively small in size and can be operated on with relatively small forces” (C. 2, L. 23-43).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the rearview mirror assembly of Foote with the pivotable first and second links of Kimura “for vertically and laterally adjusting the angle of the mirror with respect to the mirror housing” in order “to provide an automotive rearview mirror assembly which is relatively small in size and can be operated on with relatively small forces,” as in Kimura (C. 2, L. 23-43).
Regarding claim 20, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 19, as above.
Foote further teaches the mirror reflective element is oriented to provide a driver of the vehicle a field of view rearward and sideward of the vehicle with the mounting arm attached at the side of the vehicle both (a) when the mirror head is in the retracted position and (b) when the mirror head is in the extended position (See e.g. Figs. 114-127; C. 52, L. 15-32).
Regarding claim 21, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 19, as above.
Foote further teaches that the first link (1440, 1540) is not parallel to the second link (1438, 1472, 1538) (See e.g. Figs. 123, 125, 126, and 127; C. 53, L. 63 – C. 54, L. 11: “The connector arm has first and second ends 1474, 1476 provided with oppositely- and laterally -extending sockets 1478, 1480, respectively”).
Regarding claim 22, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 19, as above.
Foote further teaches that the first link (1440, 1540) comprises an inboard link (1448, 1548) pivotally attached at an inboard portion of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 45-59: “The second arm 1340 preferably has a mounting flange 1348 which supports a mounting plate 1350”; C. 53, L. 63 – C. 54, L. 11) and wherein the second link (1438, 1472, 1538) comprises an outboard link pivotally attached at an outboard portion of the mirror head and at an outboard portion of the mounting arm distal from where the mounting arm is attached at the side of the vehicle (See e.g. Figs. 123, 125, 126, and 127) and wherein the inboard link is closer to the side of the vehicle at which the mounting arm is attached than the outboard link, and wherein the inboard portion of the mirror head is closer to the side of the vehicle at which the mounting arm is attached than the outboard portion of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 45-59: “The second arm 1340 preferably has a mounting flange 1348 which supports a mounting plate 1350”; C. 53, L. 63 – C. 54, L. 11).
Regarding claim 23, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 22, as above.
Foote further teaches that the inboard portion and the outboard portion of the mirror head comprise inboard and outboard portions of a mounting bracket of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 45-59: “The second arm 1340 preferably has a mounting flange 1348 which supports a mounting plate 1350”; C. 53, L. 63 – C. 54, L. 11).
Regarding claim 24, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 23, as above.
Foote further teaches that the link (1440, 1540) comprises a bent link having an inner portion and an outer straight portion, and wherein, when the mirror head is in the retracted position, the outer straight portion of the bent link is parallel to the mounting bracket of the mirror head (See e.g. Figs. 123, 125, 126, and 127; C. 52, L. 15-32: “The retractable and extendable movement of the mirror 1334 relative to the base 1332 is accomplished by an adjuster 1336 whose function is to reorient the mirror 1334 with respect to the base 1332...the adjuster 1336 comprises a first arcuate arm 1338 mounted to the base 1332 and a second arcuate arm 1340 mounted to the mirror 1334’).
Regarding claim 25, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 19, as above.
Foote further teaches that the mirror head comprises a rear surface, the rear surface comprising a surface of the mirror casing that circumscribes an opening of the mirror casing at which the mirror reflective element is disposed (See e.g. Figs. 1-4 and 114-127; C. 18, L. 47-60; C. 52, L. 1-14; etc.), and wherein, with the mounting arm attached at the side of the vehicle, the rear surface of the mirror head is angled more towards the side of the vehicle rearward of where the mounting arm is attached when the mirror head is in the extended position than when the mirror head is in the retracted position (See e.g. Figs. 114-115 and 123-125; C. 52, L. 15-32).
Regarding claim 26, Foote in view of Kimura teaches the vehicular exterior rearview mirror assembly of claim 19, as above.
Foote further teaches that the adjustment mechanism is operable to adjust the mirror head relative to the mounting arm in response to a user input disposed in the vehicle, and wherein the user input is actuatable by a driver of the vehicle at which the vehicular exterior rearview mirror assembly is attached (See e.g. Figs. 123 and 125; C. 53, L. 63 – C. 54, L. 36: “In use, when the mirror assembly 1430 is in the retracted position as shown in FIGS. 122 123, the driver 1318 actuates the motor 1460 through a switch (not shown) to signal the extension of the mirror assembly 1430 to begin moving to the extended position”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896

/Nicholas R. Pasko/Primary Examiner, Art Unit 2896